Exhibit 10.8

 

LOGO [g452105ex106pg01.jpg]

 

   4101 Winfield Road


Warrenville, Illinois 60555

Telephone (312) 326-8000

October 1, 2016

Deb Steiner

*********

*********

Dear Deb:

In recognition of your importance to R.R. Donnelley & Sons Company, its
officers, directors, subsidiaries, affiliates, and successors or assigns
(“Donnelley” or “Company”) and to further the Company’s interests, we are
pleased to offer you an employment letter (“Agreement”). All capitalized terms
used but not defined in this agreement (“Agreement”) shall have the meanings
assigned to such terms in Annex A.

The terms of this Agreement are as follows:

 

  1. Title and Responsibilities. You will serve as Executive Vice President,
Chief Legal Officer, based in Chicago, Illinois, in accordance with the terms
and provisions of this Agreement as well as any employment and other policies
applicable to employees of the Company and its subsidiaries from time to time
during the term of your employment. You will have the customary duties,
responsibilities and authorities of such position. You will also receive such
office, staffing and other assistance as is commensurate with that received by
other executives at your level in the Company.

 

  2. Employment at Will. You and we hereby acknowledge that your employment with
the Company constitutes “at-will” employment and that either party may terminate
your employment at any time upon written notice of termination within a
reasonable period of time before the effective date of your Separation from
Service.

 

  3. Compensation. You will receive the following compensation and benefits,
from which the Company may withhold any amounts required by applicable law.

 

  a. Base Salary. The Company will pay you a base salary (“Base Salary”) at the
rate of $350,000 per year. This Base Salary will be paid in accordance with the
normal payroll practices of the Company.

 

  b.

Annual Bonus. In respect of each calendar year of the Company, you will be
eligible to receive an annual bonus (the “Annual Bonus”) in accordance with the
Company’s annual incentive compensation plan (“Plan”) with a target bonus
opportunity of 80% of Base Salary. The performance objectives for your



--------------------------------------------------------------------------------

  Annual Bonus with respect to each calendar year will be determined as provided
for in the Plan. Any Annual Bonus which you become entitled to receive shall be
paid to you at the time set forth in the Plan.

 

  c. Equity. You will be eligible to receive equity grants at amounts that are
similar to other employees at your level in the organization and in accordance
with general market practices.

 

  d. Vacation. You will be eligible for five weeks vacation annually.

 

  e. Benefits. You will continue to be eligible to participate in the employee
benefit plan and programs generally applicable to RR Donnelley employees.

 

  f. Car Allowance. You will receive a car allowance in the amount of $1,400 per
month.

 

  g. Financial Planning, Supplemental Life and Disability. You will be entitled
to a Financial Planning allowance of up to $12,000, and Supplemental Executive
Life and Supplemental Executive Disability Insurance consistent with other
executives at your level in the Company.

 

  h. Perquisites. You will be eligible to receive any other perquisites or
employee benefits provided to other executive officers of the Company.

 

  4. Severance. If your Separation from Service with the Company (and its at
least 80% owned subsidiaries and affiliates) is initiated by the Company without
Cause, the following will apply:

 

  a. Severance Pay. The Company will pay you an amount equal to one times your
Annualized Total Compensation (“Severance Pay”), subject to the prompt execution
by you of the Company’s customary release and in consideration of your
obligations described in the Section below entitled “Restrictive Covenants.”
Such Severance Pay shall be payable in equal installments on the 15th and last
days of each of the 12 months following the thirtieth (30th) day after the date
of your Separation from Service (if the 15th or last day of a month is not a
business day, on the closest business day to such day). This Severance Pay
constitutes “Separation Pay” under the terms of the R.R. Donnelley & Sons
Company Separation Pay Plan (“SPP”) and all provisions of the SPP shall apply
thereto and no other amount shall be payable under the SPP; provided, however,
that nothing in this sentence is intended to limit your rights to any other
payments or benefits to which you are otherwise entitled under this Agreement or
applicable law.

All payments made pursuant to this Agreement shall be reduced by applicable tax
withholdings.

Any disputes regarding Severance Pay will be governed by the claims and appeals
procedures of the SPP.

 

2



--------------------------------------------------------------------------------

b. Benefits. Your medical, dental and vision insurance coverage in effect
immediately before the date of your Separation from Service will continue to be
available to you under the group health plan continuation coverage laws
(“COBRA”), for a period of 18 months following the date of your Separation from
Service (the “COBRA Period”). If you elect COBRA coverage, it will be available
to you for the 12-month COBRA Period at the same cost your insurance coverage is
available to active employees (and the portion of the cost of coverage paid by
the Company that does not constitute “COBRA Premium Subsidy” under the SPP shall
be reflected in an IRS Form 1099 as imputed income to you).Your short-term and
long-term disability, group life insurance and accidental death and
dismemberment insurance, Supplemental Executive Life Insurance and Supplemental
Executive Disability Insurance end on the date of your Separation from Service;
provided, however, that nothing in this sentence is intended to limit your
rights to elect any conversion or continuation rights that may be provided under
any of the preceding insurance policies or plans.

c. Resignations. You shall resign from such offices and directorships, if any,
of the Company that you may hold from time to time.

d. Indemnification. Your rights of indemnification under the Company’s
organizational documents, any plan or agreement at law or otherwise and your
rights thereunder to director’s and officer’s liability insurance coverage for,
in both cases, actions as an officer of the Company shall survive your
Separation from Service.

e. Vesting of Equity Grants. Any outstanding stock options, grants, restricted
stock awards or other equity grants issued to you from time to time, will vest
under the terms of these plans.

f. Section 409A. If you are a “specified employee” within the meaning set forth
in the document entitled “409A: Policy of R.R. Donnelley & Sons Company and its
Affiliates Regarding Specified Employees” on the date of your Separation from
Service, then any amounts payable pursuant to this Agreement or otherwise that
(i) become payable as a result of your Separation from Service and (ii) are
subject to section 409A of the Code as a result of your Separation from Service
shall not be paid until the earlier of (x) the first business day of the seventh
month occurring after the month in which the date of your Separation from
Service occurs and (y) the date of your death. Notwithstanding the immediately
preceding sentence, amounts payable to you as a result of your involuntary
Separation from Service that do not exceed two times the lesser of (i) your
annualized compensation based upon your annual rate of Base Salary for the year
prior to the year in which the date of your Separation from Service occurs and
(ii) the maximum amount that may be taken into account under section 401(a)(17)
of the Code in the year in which the date of your Separation from Service occurs
may be paid as otherwise scheduled. If any compensation or benefits provided by
this Agreement may result in the application of section 409A of the Code, then
the Company shall, in consultation with you,

 

3



--------------------------------------------------------------------------------

modify this Agreement to the extent permissible under section 409A of the Code
in the least restrictive manner as necessary to exclude such compensation and
benefits from the definition of “deferred compensation” within the meaning of
such section 409A of the Code or in order to comply with the provisions of
section 409A of the Code. By signing this Agreement you acknowledge that if any
amount paid or payable to you becomes subject to section 409A of the Code, you
are solely responsible for the payment of any taxes and interest due as a
result.

 

  5. Restrictive Covenants. You and Donnelley recognize that, due to the nature
of your employment and relationship with Donnelley, you will have access to and
develop confidential business information, proprietary information, and trade
secrets relating to the business and operations of Donnelley. You acknowledge
that such information is valuable to the business of Donnelley, and that
disclosure to, or use for the benefit of, any person or entity other than
Donnelley, would cause substantial damage to Donnelley. You further acknowledge
that your duties for Donnelley include the opportunity to develop and maintain
relationships with Donnelley customers, employees, representatives and agents on
behalf of Donnelley and that access to and development of those close
relationships with Donnelley customers render your services special, unique and
extraordinary. In recognition that the good will and relationships described
herein are assets and extremely valuable to Donnelley, and that loss of or
damage to those relationships would destroy or diminish the value of Donnelley,
you agree as follows. The parties hereby deem the payment of 12 months of
Annualized Total Compensation (which shall not be in addition to amounts payable
to you pursuant to paragraph 4(a) hereof) to be the minimum consideration for
the restrictive covenant obligations set forth below.

 

  a. Noncompetition. In consideration of the covenants and agreements of the
Company herein contained, the payments to be made by the Company pursuant to
this Agreement, the positions of trust and confidence you occupy and have
occupied with the Company and the information of a highly sensitive and
confidential nature obtained as a result of such positions, you agree that, from
the date of your Separation from Service for any reason, including a Separation
from Service initiated by Donnelley with or without Cause, and for 18 months
thereafter, you will not, directly or indirectly, either as an employee,
employer, consultant, agent, principal, partner, stockholder, corporate officer,
director or in any other individual or representative capacity, worldwide,
engage in any business which is competitive with the business of Donnelley. You
may, however, own stock or the rights to own stock in a company covered by this
paragraph that is publicly owned and regularly traded on any national exchange
or in the over-the-counter market, so long as your holdings of stock or rights
to own stock do not exceed the lesser of (i) 1% of the capital stock entitled to
vote in the election of directors or (ii) the combined value of the stock or
rights to acquire stock does not exceed your gross annual earnings from the
Company.

 

  b.

Importance of Customer Relationships. You recognize that Donnelley’s
relationship with the customer or customers you serve, and with other employees,
is special and unique, based upon the development and maintenance

 

4



--------------------------------------------------------------------------------

  of good will resulting from the customers’ and other employees’ contacts with
Donnelley and its employees, including you. As a result of your position and
customer contacts, you recognize that you will gain valuable information about
(i) Donnelley’s relationship with its customers, their buying habits, special
needs, purchasing policies, (ii) the skills, capabilities and other
employment-related information about Donnelley employees, and (iii) other
matters which you would not otherwise know and which is not otherwise readily
available. Such knowledge is essential to the business of Donnelley and you
recognize that your Separation from Service shall require Donnelley to rebuild
that customer relationship to retain the customer’s business. You recognize that
during a period following your Separation from Service, Donnelley is entitled to
protection from your using the information and customer and employee
relationships with which you have been entrusted by Donnelley during your
employment.

 

  c. Nonsolicitation of Customers. You shall not, while employed by Donnelley
and for a period of 18 months from the date of Separation from Service with
Donnelley for any reason, including your Separation from Service initiated by
Donnelley with or without Cause, directly or indirectly, either on your own
behalf or on behalf of any other person, firm or entity, solicit or provide
services which are the same as or similar to the services Donnelley provided or
offered while you were employed by Donnelley to any customer or prospective
customer of Donnelley (i) with whom you had direct contact in the course of your
employment with Donnelley or about whom you learned confidential information as
a result of your employment with Donnelley or (ii) with whom any person over
whom you had supervisory authority at any time had direct contact during the
course of his or her employment with Donnelley or about whom such person learned
confidential information as a result of his or her employment with Donnelley.

 

  d. Nonsolicitation of Employees. You shall not while employed by Donnelley and
for a period of two years from the date of your Separation from Service with
Donnelley for any reason, including your Separation from Service initiated by
Donnelley, with or without Cause, either directly or indirectly solicit, induce
or encourage any Donnelley employee(s) to terminate their employment with
Donnelley or to accept employment with any entity, including but not limited to
a competitor, supplier or customer of Donnelley, nor shall you cooperate with
any others in doing or attempting to do so. As used herein, the term “solicit,
induce or encourage” includes, but is not limited to, (a) initiating
communications with a Donnelley employee relating to possible employment,
(b) offering bonuses or additional compensation to encourage Donnelley employees
to terminate their employment with Donnelley and accept employment with a
competitor, supplier or customer of Donnelley, or (c) referring Donnelley
employees to personnel or agents employed by competitors, suppliers or customers
of Donnelley.

 

5



--------------------------------------------------------------------------------

  e. Confidential Information. You are prohibited from, at any time during your
employment with the Company or thereafter, disclosing or using any Confidential
Information for your benefit or any other person or entity, unless directed or
authorized in writing by the Company to do so, until such time as the
information becomes generally known to the public without your fault.
“Confidential Information” means information (i) disclosed to or known by you as
a consequence of your employment with the Company, (ii) not generally known to
others outside the Company, and (iii) that relates to the Company’s marketing,
sales, finances, operations, processes, methods, techniques, devices, software
programs, projections, strategies and plans, personnel information, industry
contacts made during your employment, and customer information, including
customer needs, contacts, particular projects, and pricing. These restrictions
are in addition to any confidentiality restrictions in any other agreement you
may have signed with the Company.

 

  f. Obligation upon Subsequent Employment. If you accept employment with any
future employer during the time period that equals the greater of one year
following the date of your Separation from Service with Donnelley and the
Severance Period (regardless of whether you actually receive severance benefits
during that period), you will deliver a copy of this Agreement to such employer
and advise such employer concerning the existence of your obligations under this
Agreement.

 

  g. Company’s Right to Injunctive Relief. By execution of this Agreement, you
acknowledge and agree that the Company would be damaged irreparably if any
provision under this Restrictive Covenants Section were breached by you and
money damages would be an inadequate remedy for any such nonperformance or
breach. Accordingly, the Company and its successors or permitted assigns in
order to protect its interests, shall pursue, in addition to other rights and
remedies existing in its favor, an injunction or injunctions to prevent any
breach or threatened breach of any of such provisions and to enforce such
provisions specifically (without posting a bond or other security). With respect
to such enforcement, the prevailing party in such litigation shall be entitled
to recover from the other party any and all attorneys’ fees, costs and expenses
incurred by or on behalf of that party in enforcing or attempting to enforce any
provision under this Restrictive Covenants Section or any other rights under
this Agreement.

 

  6. General.

 

  a.

Acknowledgement of Reasonableness and Severability. You acknowledge and agree
that the provisions of this Agreement, including the Restricitve Covenants
Section are reasonable and valid in geographic, temporal and subject matter
scope and in all other respects, and do not impose limitations greater than are
necessary to protect the goodwill, Confidential Information and other business
interests of the Company. If any court subsequently determines that any part of
this Agreement, including the Restrictive Covenants Section, is invalid or

 

6



--------------------------------------------------------------------------------

  unenforceable, the remainder of the Agreement shall not be affected and shall
be given full effect without regard to the invalid portions. Further, any court
invalidating any provision of this Agreement shall have the power to revise the
invalidated provisions such that the provision is enforceable to the maximum
extent permitted by applicable law.

 

  b. Non-duplication of Severance Pay. If, upon ultimate Separation from
Service, the separation pay for which you would be eligible under the R.R.
Donnelley & Sons Company Separation Pay Plan applicable to employees generally,
if any, would be greater than the separation pay payable under to this
Agreement, then your Severance Pay shall be increased to correspond to the pay
you would have been eligible for under such Plan. To avoid duplicate payments,
if you are eligible to receive severance under this Agreement, you hereby waive
any payments under the R.R. Donnelley & Sons Company Separation Pay Plan.

 

  c. Employee Breach. If you breach this Agreement or any other agreement you
have signed with the Company, the Company may, in its complete discretion, stop
making any of the payments provided for in this Agreement.

 

  d. Arbitration. Any controversy arising out of or relating to this Agreement
or the breach of this Agreement that cannot be resolved by you and the Company,
including any dispute as to the calculation of any payments hereunder, and the
terms of this Agreement, shall be determined by a single arbitrator in Chicago,
Illinois, in accordance with the rules of JAMS; provided, however, that either
party may seek preliminary injunctive relief to maintain or restore the status
quo pending a decision of the arbitrator, and the parties consent to the
exclusive jurisdiction of the courts of the State of Delaware or the Federal
courts of the United States of America located in the District of Delaware in
connection therewith. The decision of the arbitrator shall be final and binding
and may be entered in any court of competent jurisdiction. The arbitrator may
award the party he determines has prevailed in the arbitration any legal fees
and other fees and expenses that may be incurred in respect of enforcing its
respective rights.

 

  e. Governing Law. All disputes arising under or related to this Agreement
shall at all times be governed by and construed in accordance with the internal
laws (as opposed to the conflict of law provisions) and decisions of the State
of Delaware as applied to agreements executed in and to be fully performed
within that State.

 

  f. Notice and Execution. This Agreement may be executed in counterparts. Any
notice or request required or permitted to be given hereunder shall be
sufficient if in writing and deemed to have been given if delivered personally
or sent by certified mail, return receipt requested, to you at the address
above, and to the Company at its Corporate Headquarters (Attn: Corporate
Secretary).

 

  g. Entire Agreement. This Agreement shall constitute the entire agreement
between the parties with respect to the subject matter contained herein, and
fully supersedes any prior agreements or understandings between us. This
Agreement may not be changed or amended orally, but only in writing signed by
both parties.

 

7



--------------------------------------------------------------------------------

  h. Waiver. The failure of either party hereto to enforce at any time any
provision of this Agreement shall not be construed as a waiver of such provision
nor in any way to affect the validity of this Agreement or any part hereof or
the right of such party thereafter to enforce each and every such provision. No
waiver of any breach of this Agreement shall be held to constitute a waiver of
any other or subsequent breach.

 

  i. Assignments and Successors. The rights and obligations of the Company under
this Agreement shall inure to the benefit of and be binding upon its successors
and assigns. Your rights and obligations under this Agreement shall inure to the
benefit of and be binding upon your designated beneficiary or legal
representative, provided, however, that you may not assign any of your rights
and obligations hereunder.

If the foregoing terms and conditions are acceptable and agreed to by you,
please sign on the line provided below to signify such acceptance and agreement
and return the executed copy to the Chief Human Resources Officer.

 

Very truly yours, R. R. Donnelley & Sons Company By:  

/s/ Daniel Knotts

  Daniel Knotts

 

ACCEPTED AND AGREED to this 1st day of October, 2016.

/s/ Deb Steiner

Deb Steiner

 

8



--------------------------------------------------------------------------------

Annex A

Definitions

 

1. “Annualized Total Compensation” means Base Salary plus Annual Bonus (at the
target level) for one year at the rate in effect immediately before the date of
your Separation from Service, but, for these calculations only, your Base Salary
and target bonus percentage shall not be less than the amount set forth in
Section 3, above.

 

2. “Cause” means (i) your willful and continued failure to perform substantially
your duties with the Company (other than any such failure resulting from your
incapacity due to physical or mental illness or any such failure subsequent to
your being delivered a notice of termination without Cause) after a written
demand for substantial performance is delivered to you by the Chief Executive
Officer or the Board that identifies the manner in which you have not performed
your duties, (ii) your willful engaging in conduct which is demonstrably and
materially injurious (monetarily or otherwise) to the business, reputation,
character or community standing of the Company, (iii) conviction of or the
pleading of nolo contendere with regard to a felony or any crime involving
fraud, dishonesty or moral turpitude, or (iv) a refusal or failure to attempt in
good faith to follow the written direction of the Chief Executive Officer or the
Board (provided that such written direction is consistent with your duty and
station) promptly upon receipt of such written direction. A termination for
Cause after a Change in Control shall be based only on events occurring after
such Change in Control; provided, however, the foregoing limitation shall not
apply to an event constituting Cause which was not discovered by the Company
prior to a Change in Control. For the purposes of this definition, no act or
failure to act by you shall be considered “willful” unless done or omitted to be
done by you in bad faith and without reasonable belief that your action or
omission was in the best interests of the Company. Any act, or failure to act,
based upon authority given pursuant to a resolution duly adopted by the Board or
based upon the advice of the Company’s principal outside counsel shall be
conclusively presumed to be done, or omitted to be done, by you in good faith
and in the best interests of the Company. Notwithstanding the foregoing, the
Company shall provide you with a reasonable amount of time, after a notice and
demand for substantial performance is delivered to you, to cure any such failure
to perform, and if such failure is so cured within a reasonable time thereafter,
such failure shall not be deemed to have occurred.

 

3. “Committee” means a committee designated by the Chief Human Resources Officer
of the Company.

 

4. “Separation from Service” means a termination of employment with the Company
within the meaning of Treasury Regulation § 1.409A-1(h).

 

9